In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-14-00041-CR &
                    06-14-00042-CR



           JAMEY JUSTIN SMITH, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                   Hunt County, Texas
            Trial Court Nos. 28,911 & 28,912




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Nancy Kennedy, counsel for appellant, Jamey Justin Smith, has filed a motion to extend

the deadline for filing Smith’s brief. The brief was due May 12, 2014.

       In her motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time. This Court interprets Rule 10.5(b)(2) of the Texas Rules of

Appellate Procedure as requiring counsel to provide specific information to justify a requested

extension, including the cause numbers of cases in which other briefs were filed, the dates they

were filed, the dates, cause numbers and style of cases scheduled for trial, the exact dates of trial

(if known), the expected duration of trial, etc. Broad, general statements do not provide the

required facts and are not adequate to meet the requirements of the rule. See TEX. R. APP. P.

10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant appellant’s motion and extend the deadline for filing appellant’s

brief by thirty days, making the brief now due June 11, 2014. Further requests for extensions

will not be looked upon with favor.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: May 20, 2014




                                                 2